DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. (US 2017/0179097).
With regard to claim 9, Zhang teaches, in Fig 3C, a micro LED display comprising: a micro LED array package (spanned by elements 114 and 217) comprising micro LED chips (210) and a first printed circuit board (PCB) (spanned by 114, 116) comprising an interconnect (114) bonded to the micro LED chips; a second PCB (102) having a Thin Film Transistor (TFT) structure (110); and a member (region between 114 and 110 with visible contacts) formed between the micro LED array package and the second PCB for filling between conductive structures electrically connecting the micro LED array package and the second PCB.
With regard to claim 10, Zhang teaches, in Fig 3C, an insulating or non-insulating portion (320) between the micro LED chips.
With regard to claim 11, Zhang teaches, in Fig 3C, the insulating or non-insulating portion comprises a polymer material or uses metal ([0047]).
With regard to claim 13, in reference to the claim language referring to "the micro LED array package and the second PCB are thermally coupled by using the member” intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 9, Zhang shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Zhang’s device.
With regard to claim 16, Zhang teaches, in Fig 3C, that the second PCB comprises a substrate material comprising of any one material of ceramic or SUS ([0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179097) in view of Li et al. (US 2018/0333945).
With regard to claim 12, Zhang teaches most of the limitations of this claim, as set forth above with regard to claim 9.
Zhang also teaches, in Fig 3C, that the member is attached on an exposed connecting pad (of the circuit 110) of the second PCB.
Zhang does not explicitly teach that the member is configured as a film comprising a copper metal sheet or synthetic resin.
Li teaches, in Fig 6C, that the member (140f) is configured as a film comprising a copper metal sheet or synthetic resin ([0046]) to provide, “high transferring efficiency,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Zhang with the member of Li to provide high transferring efficiency.
With regard to claim 14, Zhang teaches most of the limitations of this claim, as set forth above with regard to claim 9.
Zhang does not explicitly teach that the member comprises a conductive paste comprising a copper paste and an Ag paste.
Li teaches, in Fig 6C, that the member (140f) comprises a conductive paste comprising a copper paste and an Ag paste ([0046]) to provide, “high transferring efficiency,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Zhang with the member of Li to provide high transferring efficiency.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179097) in view of Iida et al. (US 2010/0244059).
With regard to claim 15, Zhang teaches most of the limitations of this claim, as set forth above with regard to claim 9.
Zhang does not explicitly teach that the second PCB comprises a polyimide film, a via, and a rear interconnect.
Iida teaches, in Fig 1, that the second PCB (20) comprises a polyimide film (20a), a via (20b), and a rear interconnect (20d), “in order to improve the heat radiation characteristic,” ([0071]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the display of Zhang with the second PCB layer of Iida in order to improve the heat radiation characteristic.
Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or render obvious claimed limitations of coating a photosensitive material on connecting pads of the micro LED chips to fix locations for coupling the connecting pads to circuits on a printed circuit board (PCB), as set forth in independent claim 1, or of molding the re-arranged micro LED chips in a mold; removing the temporary fixing film from the molded micro LED chips; and performing Fan-Out Panel Level Package (FOPLP) processing on the molded micro LED chips, as set forth in independent claim 4, each when taken in concert with all the other limitations of the respective claims.  Claims 5-8 depend from these independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829